Title: To Alexander Hamilton from Timothy Taylor, 4 May 1800
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Union Brigade May 4 1800
          
          It is with extreem reluctance that I trouble you with the following statement, respecting moneys expended for Public service by the officers of the 13 Regiment, whilst on the Recruiting service; and the delay, and embarrassment, they meet with in getting those accounts allowed, by not knowing where to apply for a settlement—In July last Genl. Huntington, (Agent for the War department,) directed the Contractor, to account with the officers for thier subsistance; Returns was made & settled accordingly by the Contractor, but those accounts with others was rejected by the War department as not coming through the propper channel, and the Officers have been called upon to refund the Money they had recived—They have also been at considerable expence for stationary, postage of letters, hire of Musick, transportation of bagage, pursuing deserters &c—Those accounts have been made, & I am informed by the Pay Master that he presented them to the accountants of the War department for Settlement; he refered him to the Pay Master General, and the Pay Master Genl. refered him to the Accountant, and no settlement could be obtained; on account that each of those Officers did not consider the settlement of the accounts to belong to thier perticular department—The Officers of the Reg.t are now directed to close thier recruiting accounts, and it will be impossable for many of them to comply with the orders, unless the Moneys they have expended for public use can be allowed them—Under those circomstances I flatter my self you will excuse my addressing you upon the subject, and the liberty I take in requesting your direction as to the method to be pursued in obtaining a Settlement
          I have the Honor to be with the greatest Respect your Obedt. Servant
          
            Timo. Taylor Lt Colo. Comdt. 13th
             Regt.
          
          Honble. Major Genl. Hamilton
        